1    Richard N. Grey (SBN 50657)
     LAW OFFICE OF RICHARD N. GREY
2    6200 Canoga Avenue, Suite 101
     Woodland Hills, California 91367
3    Tel. (818) 345-9780
     Fax (818) 479-9560
4
     Attorney for Defendants,
5    ENHANCED ATHLETE, INC. and SCOTT CAVELL
6
                               UNITED STATES DISTRICT COURT
7
                               EASTERN DISTRICT OF CALIFORNIA
8

9
     NUTRITION DISTRIBUTION, LLC, an
                                                    Case No. 2:17-cv-02069-TLN-KJN
10   Arizona Limited Liability Company,
                                                    Judge: Hon. Troy L. Nunley
11
                                       Plaintiff,   Magistrate: Hon. Kendall J. Newman
12                                                  CONSENT ORDER GRANTING
                         vs.                        SUBSTITUTION OF ATTORNEYS
13                                                  FOR DEFENDANT ENHANCED
     Wyoming Corporation; GILMORE                   ATHLETE, INC., SCOTT CAVELL,
14                                                  AND CHARLES ANTHONY HUGHES
     ENGINEERING, INC., an Unincorporated           (LOCAL RULE 182(g))
15   Association; SCOTT E. CAVELL, an
16   individual; CHARLES ANTHONY                    Action Filed: October 5, 2017
     HUGHES, an individual; and DOES 1              Trial Date:   None
17   through 10, inclusive,
18
                                    Defendants.
19
           NOTICE IS HEREBY GIVEN that, subject to the Court’s approval, defendants
20
     Enhanced Athlete, Inc., Scott Cavell, and Charles Anthony Hughes (collectively,
21
     “Defendants”) substitute attorney Antony R. Pizarro, Pizarro Law Firm, California State
22
     Bar Number 290860, as counsel of record for Defendants in the above-captioned action,
23
     in place of Law Office of Richard N. Grey and attorney Richard N. Grey.
24
           The contact information for new counsel, Antony R. Pizarro, is:
25
           Pizarro Law Firm
26         350 10th Avenue, Suite 1000
27
           San Diego, California 92101
           Tel. 619-431-0844 | Fax 619-331-2966
28         Email: antony@arpizarrolaw.com


                                       -1-
                CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEYS
1
           I CONSENT TO THE ABOVE SUBSTITUTION.
2
           Dated: February 28, 2019                 Enhanced Athlete, Inc.
3

4                                            By: __/s/__________________
                                                   Scott Cavell, CEO
5
           Dated: February 28, 2019
6
                                             By: __/s/__________________
7
                                                   Scott Cavell, an individual
8          Dated: February 28, 2019
9
                                             By: ___/s/_________________
10                                                 Charles A. Hughes, an individual
11
           Dated: February 28, 2019                 Law Office of Richard N. Grey
12
                                             By: ____/s/________________
13
                                                   Richard N. Grey
14                                                 Counsel for Defendants,
                                                   Enhanced Athlete, Inc. and Scott Cavell
15

16         Dated: February 28, 2019                 Pizarro Law Firm

17                                           By: ____/s/________________
18                                                 Antony R. Pizarro
                                                   [Proposed] New Counsel for Defendants,
19                                                 Enhanced Athlete, Inc., Scott Cavell,
20
                                                   and Charles A. Hughes

21         The substitution of attorney is hereby approved.
22
           IT IS SO ORDERED.
23

24
     Dated: March 7, 2019

25

26

27                                               Troy L. Nunley
                                                 United States District Judge
28




                                      -2-
               CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEYS
